DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 01/05/2022. Claims 1, 3, 6, 7, 12, 16, and 19 are amended, claims 8 and 11 are canceled, and claims 21-22 were added. 
Applicant further requested a rejoinder for claims 7 and 10, which were previously withdrawn from consideration. However, since claims 7 remains directed towards Figures 4A-5D (Species II) due to the limitation of a first and second membrane disposed within a sheath, claims 7 and 10 currently remain withdrawn from consideration.
Claims 1-6, 9, and 12-22 are currently being examined. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller (US 20140236064) in view of Van Dam (US 20170072173) and Ryan (20120083871 A1).
Regarding claim 1, Binmoeller discloses a medical device (Fig. 17A, stent 170) comprising: an elongate tubular body comprising a proximal portion (paragraph 0016, lines 3-5), a distal portion (paragraph 0016, lines 5-6), and a length therebetween (fig. 17A, saddle 172), the elongate tubular body defining a lumen along the length (paragraph 0016, lines 8-11); 
the elongate tubular body having an unexpanded configuration (paragraph 0016, lines 1-3), and an expanded configuration (paragraph 0016, lines 3-4) wherein the proximal portion expands into a proximal retention member (paragraph 0016, lines 4-5), the distal portion 
but fails to teach wherein the cylindrical saddle region includes a constricted portion comprising overlapping filament loops, the constricted portion configured to move between a first diameter configuration and a second diameter configuration larger than the first diameter configuration. 
However, Van Dam teaches a medical device (fig. 27A, device 2700) wherein the cylindrical saddle region (fig. 27A, central connecting section 2730) includes a constricted portion (fig. 27A, valve 27400, paragraph 90, lines 24-27), configured to move between a first diameter configuration and a second diameter configuration larger than the first diameter configuration (paragraph 0090, lines 37-48).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Binmoeller with the constricted portion of Van Dam for the purpose of providing a suitable means to allow the movement of material from a first lumen to a second lumen, and controlling the level of pressure that is allowed to develop between the connected lumens (see Van Dam, paragraph 0090, lines 14-19).
Binmoeller, as modified by Van Dam, is silent to wherein the constricted portion comprises overlapping filament loops.
However, Van Dam discloses that the valve can be made of any suitable material, such as the materials used to construct the stent (see Van Dam, paragraph 0090, lines 24-27), and Ryan teaches that stents made of overlapping flexible filament loops are known in the art (figs. 1-3, the filaments overlap with each other in a weave, and further loop at crowns 104, thereby reading on the limitation).

Regarding claim 2, Binmoeller, as modified by Van Dam, disclose a medical device wherein the constricted portion is configured to move from the first diameter configuration to the second diameter configuration in response to a threshold level of force applied to the constricted portion (see Van Dam, paragraph 0090, lines 37-48).
Regarding claim 3, Binmoeller, as modified by Van Dam, disclose a medical device wherein the constricted portion is positioned at a midpoint of the cylindrical saddle region (see Van Dam, paragraph 90, lines 24-27).
Regarding claim 4, Binmoeller, as modified by Van Dam, disclose a medical device wherein the distal retention member, proximal retention member and cylindrical saddle region are covered (see Binmoeller, paragraph 0023).
Regarding claim 5, Binmoeller, as modified by Van Dam, disclose a medical device wherein the elongate tubular body is formed of one or more braided filaments (see Binmoeller, paragraph 0016).
Regarding claim 6, Binmoeller discloses a medical device (Fig. 17A, stent 170) comprising: an elongate tubular body comprising a proximal portion (paragraph 0016,  lines 3-5), a distal portion (paragraph 0016, lines 5-6), and a length therebetween (fig. 17A, saddle 172), the elongate tubular body defining a lumen along the length (paragraph 0016, lines 8-11);, the elongate tubular body having an unexpanded configuration (paragraph 0016, lines 1-3), and an 
but fails to teach a plug disposed within the cylindrical saddle region, wherein the plug is configured to move between a closed configuration and an open configuration, and wherein the plug comprises overlapping filament loops
However, Van Dam teaches a medical device (fig. 27A, stent 2700) wherein a plug (fig. 27B, valve 27400) is disposed within the cylindrical saddle region (paragraph 0090, lines 24-27), wherein the plug is configured to move between a closed configuration and an open configuration (paragraph 0090, lines 37-48).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Binmoeller with the plug of Van Dam for the purpose of providing a suitable means to allow the movement of material from a first lumen to a second lumen, and controlling the level of pressure that is allowed to develop between the connected lumens (paragraph 0090, lines 14-19).
Binmoeller, as modified by Van Dam, is silent to wherein the plug comprises overlapping filament loops.
However, Van Dam discloses that the valve can be made of any suitable material, such as the materials used to construct the stent (see Van Dam, paragraph 0090, lines 24-27), and Ryan teaches that stents made of overlapping flexible filament loops are known in the art (figs. 1-3, the filaments overlap with each other in a weave, and further loop at crowns 104, thereby reading on the limitation).

Regarding claim 9, Binmoeller, as modified by Van Dam, disclose a medical device wherein an outer diameter of the plug is equal to or greater than an inner diameter of the cylindrical saddle region (fig. 27A, valve 27400 and central connection section 2730).
Regarding claim 12, Binmoeller discloses a medical device (Fig. 17A, stent 170) comprising: an elongate tubular body comprising a proximal portion (paragraph 0016,  lines 3-5), a distal portion (paragraph 0016, lines 5-6), and a length therebetween (fig. 17A, saddle 172), the elongate tubular body defining a lumen along the length (paragraph 0016, lines 8-11); the elongate tubular body having an unexpanded configuration (paragraph 0016, lines 1-3), and an expanded configuration (paragraph 0016, lines 3-4) wherein the proximal portion expands into a proximal retention member (paragraph 0016, lines 4-5), the distal portion expands into a distal retention member (paragraph 0016, lines 5-6) leaving a cylindrical saddle region extending therebetween (fig. 17A, saddle 172), 
but fails to teach a cone attached to or integrally formed with a portion of the elongate tubular body, wherein the cone is configured to move between a first diameter configuration and an enlarged second diameter configuration within the cylindrical saddle region, and wherein the cone comprises overlapping filament loops.
However, Van Dam teaches a cone attached to or integrally formed with a portion of the elongate tubular body (fig. 27A, valve 27400), wherein the cone is configured to move between 
It would have been obvious to one of ordinary skill in the art at effective filing date of the invention to modify Binmoeller by incorporating the cone of Van Dam for the purpose of providing a suitable means to allow flow from one lumen to another, while preventing reverse flow (see Van Dam, paragraph 0090, lines 14-19).
Binmoeller, as modified by Van Dam, is silent to wherein the cone comprises overlapping filament loops.
However, Van Dam discloses that the valve can be made of any suitable material, such as the materials used to construct the stent (see Van Dam, paragraph 0090, lines 24-27), and Ryan teaches that stents made of overlapping flexible filament loops are known in the art (figs. 1-3, the filaments overlap with each other in a weave, and further loop at crowns 104, thereby reading on the limitation)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the woven filament braid structure of the valve disclosed in Binmoeller, as modified by Van Dam, with the structure of the stent in Ryan for the purpose of providing a suitable structure to keep the valve durable since the substitution of structure of overlapping loops as shown in Ryan would have yielded predictable results, as both structures are known to flex in response to changes within a blood vessel while still remaining durable.
Regarding claim 13, Binmoeller, as modified by Van Dam, disclose a medical device wherein the cone is configured to move from the first diameter configuration to the enlarged second diameter configuration in response to a threshold level of force applied to the cone (see Van Dam, paragraph 0090, lines 37-48).
Regarding claim 14, Binmoeller, as modified by Van Dam, disclose a medical device wherein the proximal retention member, distal retention member, cylindrical saddle region and cone are covered (see Binmoeller, paragraph 0023).
Regarding claim 15, Binmoeller, as modified by Van Dam, discloses substantially the medical device disclosed in claim 12, and further discloses a medical device wherein the elongate tubular body is formed of one or more braided filaments (), but fails to teach that the cone is integrally formed with the one or more braided filaments.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to integrate the cone with the one or more braided filaments for the purpose of providing a stronger connection between the cone and the braided filament since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
        Regarding claim 16, Binmoeller, as modified by Van Dam and Ryan, discloses substantially the device disclosed in claim 15, but fails to teach wherein the overlapping filament loops of the cone are integrally formed with the one or more braided filaments.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Binmoeller, as modified by Van Dam and Ryan, by having the overlapping filament loops of the cone integrally formed with the one or more braided filaments for the purpose of providing a stronger connection between the cone and the braided filaments since it’s been held that forming in one piece an article which has formerly been in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 17, Binmoeller, as modified by Van Dam, discloses substantially the device disclosed in claim 12, but fails to teach that cone is a nose cone attached to and extending distally beyond the distal retention member.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the valve disclosed in Binmoeller, as modified by Van Dam, to be a nose cone attached to and extending distally beyond the distal retention member for the purpose of providing a suitable location for the valve to serve as a guide for the guidewire to pass through, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 18, Binmoeller, as modified by Van Dam, disclose a medical device wherein the cone is an internal cone disposed within the cylindrical saddle region (see Van Dam, paragraph 0090, lines 24-27).
Regarding claim 19, Binmoeller, as modified by Van Dam, disclose a medical device wherein the internal cone is positioned at a midpoint of the cylindrical saddle region (see Van Dam, paragraph 0090, lines 24-27).
Regarding claim 20, Binmoeller, as modified by Van Dam, disclose a medical device wherein the internal cone includes a portion that tapers in diameter toward the distal retention member (see Van Dam, paragraph 0090, lines 24-27, see annotated figure 27A, below).

    PNG
    media_image1.png
    523
    572
    media_image1.png
    Greyscale

       Regarding claims 21-22, Binmoeller discloses wherein an outer surface of the proximal retention member is configured to interface with an inner surface of a drainage stent (fig. 17A, flanges 171 are capable of interfacing with an inner surface of a drainage stent).
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
In response to the argument “However, even if, arguendo, the soft crowns 104 of Ryan are analogous to the claimed filament loops, they do not overlap and are positioned at the end of the stent…One of ordinary skill in the art will recognize the soft crowns 104 to be structurally distinct from the claimed elements”, the examiner respectfully disagrees. 
As described in the analysis for claims 1, 6, and 12, the stent disclosed in Ryan comprises overlapping flexible filament loops because a) the filaments overlap with each other in a weave-like fashion, and b) the filaments loop at crowns 104. Thereby, the looping filament weaved with each other would read upon the limitation of “overlapping flexible filament loops”. As such, it would be obvious to replace the structure of the valve disclosed in Van Dam with the 
In response to the argument “Furthermore, no suggestions or motivation is found in Ryan to incorporate crowns 104 in a constricted portion along a region of the stent extending between retention members of the stent”, the examiner respectfully disagrees. The overlapping filament loops as described above would provide a combination of flexibility and durability to the constricted portion.
In response to the argument “For at least similar reasons as discussed above with respect to claim 1, one would not be motivated to combine Ryan with Binmoeller and/or Van Dam to achieve the claimed elements [of claim 6]”, the examiner respectfully disagrees, as for similar reasons as discussed above with respect to claim 1, claim 6 would also be rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chomas (US 20110130657 A1) discloses a stent with a valve comprising overlapping filament loops for the purpose of holding a guidewire before the stent is deployed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582.  The examiner can normally be reached on M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







 /NICHOLAS J. WEISS/ Supervisory Patent Examiner, Art Unit 3781